Citation Nr: 0634758	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-01 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for partial blindness.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for postoperative 
uveitis of the right eye with retinal detachment, and 
sarcoidosis of the left eye, with bilateral decreased vision.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1972.  He also had subsequent service with the National 
Guard.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for seizure disorder and 
partial blindness, and which refused to reopen the claims of 
entitlement to service connection for PTSD and uveitis (which 
had previously been denied in August 1985 and December 1990, 
respectively).  In August 2006, the veteran and his son 
testified before the undersigned at a Travel Board hearing at 
the RO.

In April 2004, the RO denied entitlement to service 
connection for a blocked carotid artery.  The veteran 
expressed disagreement with that denial in July 2004, and a 
statement of the case was issued in September 2005.  The 
veteran had 60 days from the date of mailing of the statement 
of the case in which to perfect the appeal of the issue to 
the Board by the submission of a substantive appeal.  See 
20.302(b) (2006).  The veteran failed to submit a substantive 
appeal; therefore, that issue is not before the Board for 
appellate consideration at this time.

The issues of whether new and material evidence has been 
submitted to reopen the claim for service connection for PTSD 
and to reopen the claim for service connection for 
postoperative uveitis, with retinal detachment, right eye, 
and sarcoidosis of the left eye, with bilateral decreased 
vision are addressed in the Remand portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


FINDINGS OF FACT

1.  The veteran does not suffer from a seizure disorder which 
can be related to his period of service.

2.  The veteran does not suffer from partial blindness which 
can be related to his period of service.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.307, 3.309(e) (2006).

2.  Partial blindness was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.307, 3.309(e) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 444 F.3d 1328, rev'd on other 
grounds (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, this 
was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a February 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  This 
letter informed the veteran what evidence was needed to 
substantiate his claims, as well as the evidence and 
information that VA would obtain in his behalf and what 
information and evidence he could submit.  He was informed 
that he could submit any evidence relevant to his claims.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection are being denied, no disability 
evaluations or effective dates will be assigned, and those 
issues are moot.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence which 
establishes that the veteran was not exposed to any such 
herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
means actual service in-country in Vietnam from January 9, 
1962, through May 7, 1975, and includes service in the waters 
offshore or service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  See VAOPGCPREC 7-93 
(holding that service in Vietnam does not include service of 
a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace); and 
VAOPGCPREC 27-97 (holding that service on a deep-water naval 
vessel in waters offshore of the Republic of Vietnam is not 
qualifying service in Vietnam).

The governing regulation is 38 C.F.R. § 3.309(e):

Disease associated with exposure to certain herbicide agents.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of §3.307(d) are also satisfied.  
*	Chloracne or other acneform disease consistent with 
chloracne  
*	Type 2 diabetes (also known as Type II diabetes mellitus 
or adult-onset diabetes)  
*	Hodgkin's disease 
*	Chronic lymphocytic leukemia
*	Multiple myeloma
*	Non-Hodgkin's lymphoma
*	Acute and subacute peripheral neuropathy 
*	Porphyria cutanea tarda
*	Prostate cancer
*	Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea)
*	Soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) 
Note 1: The term soft-tissue sarcoma includes the following:  
*	Adult fibrosarcoma
*	Dermatofibrosarcoma protuberans
*	 Malignant fibrous histiocytoma
*	Liposarcoma
*	Leiomyosarcoma
*	Epithelioid leiomyosarcoma (malignant leiomyoblastoma)
*	 Rhabdomyosarcoma
*	Ectomesenchymoma
*	Angiosarcoma (hemangiosarcoma and lymphangiosarcoma)
*	Proliferating (systemic) angioendotheliomatosis
*	Malignant glomus tumor
*	Malignant hemangiopericytoma
*	 Synovial sarcoma (malignant synovioma)
*	Malignant giant cell tumor of tendon sheath
*	Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas
*	Malignant mesenchymoma
*	Malignant granular cell tumor
*	Alveolar soft part sarcoma  Epithelioid sarcoma
*	Clear cell sarcoma of tendons and aponeuroses
*	Extraskeletal Ewing's sarcoma
*	Congenital and infantile fibrosarcoma
*	Malignant ganglioneuroma 
Note 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

A.  Seizure disorder

Despite repeated attempts, the veteran's medical records from 
his April 1969 to March 1972 period of service have not been 
found.  However, a January 1974 National Guard examination is 
of record, and contains no complaint or finding indicative of 
any seizure disorder.

Private treatment records noted a history of a seizure 
disorder in January 1982.  In November 1989, the veteran was 
hospitalized after suffering a seizure, and was placed on 
Dilantin.  

In March 2003, the veteran was examined by VA.  He said that 
he had had a seizure disorder since the 1970's, after he left 
Vietnam.  He described his seizures as usually right focal 
motor in nature with secondary generalization and tonic 
clonic, which then became of the partial complex type.  He 
indicated that his last seizure was in 1989.  The diagnosis 
was seizure disorder, currently controlled, etiology unclear.

The veteran sent in a May 20, 2002, letter from his private 
physician.  It was noted that the veteran had been diagnosed 
with a history of seizure disorder.  The veteran had 
expressed his concern that his condition could be related to 
exposure to certain gases while in service; the physician 
stated that he could not make a causal relationship between 
any such exposure and the veteran's medical diagnosis.

In August 2006, the veteran testified before the undersigned 
at a Travel Board hearing at the RO.  He stated that he had 
been diagnosed with a seizure disorder in 1989, and had not 
had a seizure since that date.

After a careful review of the evidence of record, the Board 
finds that service connection for a seizure disorder has not 
been established.  Although the veteran's service medical 
records are not available, the January 1974 National Guard 
examination reported no mention of seizures, and the 
objective evidence does not show any mention of a seizure 
disorder prior to 1982 (when it was noted only by history).  
This evidence does not support a finding of entitlement to 
service connection on a direct basis.

The veteran has expressed his belief that his seizure 
disorder may have been caused by exposure to Agent Orange 
during his tour of duty in Vietnam.  The evidence does show 
the veteran served in Vietnam, and thus exposure to herbicide 
agents may be presumed by law.  However, a seizure disorder 
is not one of the illnesses listed at 38 C.F.R. § 3.309(e) as 
being presumptively related to such exposure.  Nor has the 
veteran presented any objective evidence that would tend to 
suggest an etiological relationship between his seizure 
disorder and any herbicide exposure in service.  While he 
sincerely believes that such a relationship is possible, he 
is not competent, as a layperson, to render an opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, service connection on a presumptive 
has also not been established.

As a consequence, the preponderance of the evidence is 
against the veteran's claim for service connection for a 
seizure disorder.

B.  Partial blindness

As noted, despite repeated attempts, the veteran's medical 
records from his April 1969 to March 1972 period of service 
have not been found.  However, a January 1974 National Guard 
examination made no mention of any visual loss,and reported 
that his visual acuity was 20/20 bilaterally.

Multiple private records indicate that the veteran was first 
treated for visual problems in 1981.  His right retina had 
detached, and he was diagnosed with sarcoidosis.  An April 
1982 Agent Orange examination noted impaired vision.

The veteran underwent VA examination in March 2003.  He 
stated that he was blind in both eyes.  The right pupil was 
fixed and dilated, with status post right aphakia; the left 
pupil was irregular, and also had a cataract.  Light reaction 
was sluggish on the left and absent on the right.  He was 
noted to be partially blind, with markedly impaired visual 
acuity bilaterally.  The diagnosis was blindness, partial, 
bilateral, secondary to possible glaucoma.  

A May 20, 2002, letter from the veteran's private physician 
noted that the veteran had visual impairment secondary to 
glaucoma.  He had expressed his concern that exposure to 
gases in service had caused his visual impairment; however, 
the physician was unable to render an opinion as to such a 
causal relationship.  A July 26, 2006, report from a private 
physician noted care of the veteran since 1993.  He had a 
long history of sarcoid inflammatory eye disease with 
inflammatory glaucoma.  He had undergone four surgeries and 
multiple laser procedures.  He was legally blind, with best 
corrected visual acuity in the right eye of 20/200, and light 
perception only in the left eye.  There was also a markedly 
restricted field of vision on the right.  The right cornea 
had begun to cloud and it was noted that he would probably 
need a cornea transplant in the future.

At his Travel Board hearing before the undersigned, the 
veteran expressed his belief that his eye trouble had been 
caused by sarcoidosis (for which service connection had 
already been denied).  He believed that exposure to Agent 
Orange in service was the underlying cause of all his eye 
disorders.  

After a careful review of the evidence of record, the Board 
finds that service connection for partial blindness has not 
been established.  There is no indication in the objective 
medical records that the veteran's eye disorder, claimed as 
partial blindness, had its onset during active duty.  While 
the records from his April 1969 to March 1972 are not 
available, the 1974 National Guard examination noted no eye 
abnormality, and reported his bilateral visual acuity as 
20/20.  The first objective evidence of difficulties with his 
eyes was not noted until 1981.  Therefore, there is no 
indication in the record that service connection on a direct 
basis is justified.

The veteran has expressed his belief that exposure to Agent 
Orange was responsible for his partial blindness.  However, 
while he may be presumed by law to have been exposed to 
herbicides given his service in Vietnam, his diagnosed visual 
impairment secondary to glaucoma is not one of the diseases 
listed at 38 C.F.R. § 3.309(e) as being presumptively related 
to such exposure.  Nor has the veteran submitted any 
competent evidence of an etiological relationship between his 
diagnosed eye disorder and any herbicide exposure in service.  
The veteran may believe that such a relationship exits; 
however, he is not competent, as a layperson, to render an 
opinion as to medical causation.  See Espiritu, supra.  
Therefore, entitlement to service connection on a presumptive 
basis has not been demonstrated.

As a consequence, the preponderance of the evidence is 
against the veteran's claim for service connection for 
partial blindness, on either a direct or presumptive basis.


ORDER

Entitlement to service connection for a seizure disorder is 
denied.

Entitlement to service connection for partial blindness is 
denied.


REMAND

The veteran asserts that he has submitted sufficient new and 
material evidence to reopen his claims for service connection 
for PTSD and for postoperative uveitis, with retinal 
detachment, right eye, and sarcoidosis of the left eye with 
bilateral decreased vision.  

The Court of Appeals for Veterans Claims issued a decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) during the pendency 
of this appeal, which addressed the appropriate VCAA notice 
to be provided in requests to reopen previously denied 
claims.  The Court found that VA must notify a claimant of 
the evidence and information needed to reopen the claim, as 
well as the evidence and information needed to establish 
entitlement to the underlying claim, which in this case is 
entitlement to service connection for PTSD and postoperative 
uveitis, with retinal detachment, right eye, and sarcoidosis 
of the left eye, with bilateral decreased vision.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In addition, 
VA must consider the bases for the prior denial and respond 
with a notice letter that describes what evidence would be 
needed to substantiate the element or elements that were 
found to be insufficient to establish entitlement to the 
underlying claim in the previous denial.  This notice must 
contain affirmative statements, such as "you must submit 
medical evidence showing that you in fact have a currently 
diagnosed disability," with the notice naming the specific 
disability at issue.  Such notice to the appellant is 
essential, since the question of materiality depends upon the 
basis on which the prior denial was made, and the failure to 
notify a claimant of what would constitute material evidence 
would be prejudicial to the claimant.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should take any necessary action to 
ensure compliance with all VCAA notice and 
assistance requirements, consistent with the 
recent Dingess decision that VCAA notice 
requirements apply to all the elements of the 
underlying claim, and the Kent decision 
concerning VCAA notice in cases involving new 
and material evidence.  He should be given an 
appropriate period in which to respond.

2.  If the appellant submits additional 
evidence in response to the VCAA notification 
letter, the claims should be readjudicated.  
If the decision remains adverse to the 
appellant, he and his representative should be 
provided with an appropriate supplemental 
statement of the case and an opportunity to 
respond.  The case should then be returned to 
the Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


